                  Case 20-10256-KBO                  Doc 369         Filed 04/29/20           Page 1 of 1




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                      )   Chapter 11
 In re:                                                               )
                                                                      )   Case No. 20-10256 (KBO)
                                       1
 EARTH FARE, INC., et al.,                                            )
                                                                      )   Jointly Administered
                                           Debtors.                   )
                                                                      )   Ref Docket Nos. 128
                                                                      )

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

THIERRY LAMOUR, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On April 22, 2020, I caused to be served the “Notice of Chapter 11 Bankruptcy Case,” filed
   on February 18, 2020 [Docket No. 128], (the “Commencement Notice”), by causing a true
   and correct copy to be enclosed securely in a postage pre-paid envelope and delivered via
   first class mail to Corman USA, Inc., Attn: Jennifer Forte, 1140 Bay Street, 2 nd Floor, Staten
   Island, NY 10305.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                       /s/ Thierry Lamour
                                                                                       Thierry Lamour
 Sworn to before me this
 22nd day of April, 2020
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the Debtors Is 220 Continuum
Drive, Fletcher, North Carolina 28732.
